rt sane n

_. k- &N _b wh

ll " l».’._‘} `\ ` `: ), _:h_:::` -Mm
Case 1:19-cv-OO790-PAC Document 16 Fi|eo| OB/DF?>/ti|s®tll??@[§fi Ot 15 s l
jt 7 iii t lam

_t straw _ q !/

 
 
 
 
   

    

UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_______________________________________________________________ X
lN RE: ZlMl\/IER M/L TAPER HIP .
PROSTHESIS OR. M/L TAPER : MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV :
TECHNOLOGY AND : lS-MD~2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS : lS-MC~2859 (PAC)
LIABILITY LITIGATION '.

ORDER N(). 13
This Document Relafes to Afl Cases
___________________________________ _____-____________--_____-___X

PATHOLOGY AND MEDICAL DEVICE PRESERVATION PROTOCOL

I. Scope of Order

Discovery in this proceeding may involve the collection, storage, preservation, and
production of pathology specimens and/or retrieved or explanted medical devices, evidence for
Which special handling, storage, and preservation procedures may be Warranted. Therefore, the
Court enters this stipulated pathology and medical device preservation protocol order (“Pathology
and l\/ledical Device Preservation Protocol Order” or “Order”) in the matters consolidated in l\/IDL
2859, Which Will in turn govern state court matters coordinated With MDL 2859 (the “Litigation”).
Il. The Order

lt is hereby ORDERED as follows:

A. Definitions

“Explanted Product” is defined as any hip replacement component extracted from a
plaintiff in a revision surgery involving findings or suspicion of corrosion, adverse local tissue
reaction, metallosis, ALVAL, elevated metal ion levels in the blood or joint, necrosis,

pseudotumor, and similar complications1

 

‘ For any “Explantcd Product” that is not the subject of Plaintiffs’ claims in this litigation, a competing preservation
order or request arising from a litigation or regulatory action that directly relates to the Explanted Product shall take

 

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 2 of 15

“l\/laterial” or “Materials” is defined as any Explanted Products or any portion thereof
retrieved, explanted, or excised from a Plaintiff, and gross and microscopic specimens, vvhich may
contain portions of an Explanted Product, pathology evidence, histology slides, paraftin blocks,
and/ or stock jars containing tissue, synovial fluid, blood serum, gross material, and/or an Explanted
Product.

“Destructive Testing” is defined as any testing or inspection methods that in any way alter
the structure, existence, integrity, appearance, or nature of the l\/laterialsw#including their
surfaces--frorn their explanted condition

“Facility” is defined to include healthcare facilities where a plaintiff underwent a surgery
or procedure involving extraction of l\/laterials, and facilities responsible for the preservation
and/or maintenance of retrieved, explanted, or excised l\/laterials.

“Non~Destructive Testing” is defined as any testing or inspection methods that will not
alter the structure, existence, integrity, appearance, or nature of the Materials-including their
surfacestrom their explanted conditionl

“Plaintiff” means an individual vvith a filed lawsuit pending before this Couit as part of
MDL 2859.

“Zimmer Def`endants’ Counsel” means a single lawyer, at a single address, that the Zimmer
Defendants so designate to receive notice of Plaintiff’s preservation efforts consistent vvith this
Order.

B. I_m.er

lt is the intention of the Parties that all Materials be preserved in a manner that permits the

Parties equal access to and analysis of the Materials, and that neither Party vvill alter the l\/laterials

 

precedence over this Order and a failure to preserve shall not constitute spoliation so long as Plaintiffs provide notice
and suppo1ting documents to the Zirnmer Det`endants.

2

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 3 of 15

in any way prior to reaching an agreement in Writing regarding the testing or inspection of the
Materials. Only if no such agreement can he reached will the Parties seek the Court’s guidance

C. Protocol for Preservation of Materials from Future Procedures

Upon receiving information that a Plaintiff With a filed lawsuit Within the scope of the
Litigation has scheduled a procedure involving extraction of Materials, Plaintiff’s Counsel shall
send a letter, With a copy to the Zirnmer Defendants’ Counsel, to the Facility Where the revision
or explant surgery is to occur in the form attached hereto as Attachment A, or in a form that is
substantially similar such that it is sufficient to advise the Facility of the need to collect,
preserve, and document the l\/[aterial as potential evidence in the Litigation. Plaintiff` s Counsel
shall also include With the letter a Chain of Custody form in the form attached hereto as
Attachrnent B, or in a form substantially similar such that it provides sufficient information to
track the transfer of custody of the l\/laterials, Which the Parties shall request that the Facility
execute for any Material leaving the possession of the Facility. Additionally, Plaintiff’s Counsel
shall provide to the Facility a HlPAA-cornpliant authorization and any other form requiring a
Plaintiff" s signature for the collection of the Material.

After the letter has been sent to a Facility, Plaintiff’s Counsel Will pay any costs or fees
associated With the preservation and shipment of l\/laterials to PlaintifPs Counsel’s office or an
appropriate third-party medical evidence storage provider of Plaintiff’s choice.

D. Protocol for Identification and Handing of Materials Currentlv Availahle at

Unless Plaintiff" s Counsel has already done so, within thirty (30) days of entry of this
Order, Plaintiff’ s Counsel shall send a letter, With a copy to the Zimmer Defendants’ Counsel, to
any Facility at Which Plaintiff’ s Counsel knows a Plaintiff in this litigation underwent a procedure

that potentially involved extraction of l\/laterials, to determine Whether the Facility maintains

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 4 of 15

possession of l\/laterials. The letter shall be in the form attached hereto as Attachment C, or in a
form that is substantially similar such that it is sufficient to advise the Facility of the need to
preserve the l\/laterial as potential evidence in the Litigation. Plaintiff’s Counsel shall also include
with the letter a Chain of Custody form in the form attached hereto as Attachment B, or in a form
substantially similar such that it provides sufficient information to track the transfer of custody of
the Materials, which the Parties shall request that the Facility execute for any l\/laterial leaving the
possession of the Facility. Additionally, Plaintiff’ s Counsel shall provide to the Facility a HIPAA»
compliant authorization and any other form requiring a Plaintiff’ s signature for the collection of
the Material.

After a letter in the form set forth in Attachment C has been sent to a Facility, Plaintiff’ s
Counsel will pay any costs or fees associated with the preservation and shipment ofl\/laterials from
the Facility to Plaintiff`s Counsel’s office or a third-party medical evidence storage provider.

E. Protocol for Handling of Currentlv Available Materials Existlng in
Possession or Control of the Parties, and Future Obtained Materials

l. Notice of Available l\/laterial
lf Plaintiffs are already in possession of any Materials as of the date of this Order, that
information should be noted in the Plaintiff Prelirninary Disclosure, governed by separate order.
Similarly, if the Zirnmer Defendants are already in possession of any l\/laterials as of the
date of this Order, the Zimmer Defendants shall notify Plaintiffs’ Counsel in writing of the
existence of the l\/laterials and the present location of the l\/laterials in the Defendant Fact Sheet.
2. Preservation of l\/laterials
The Parties agree to utilize reasonable efforts to safeguard the Materials by utilizing
appropriate methods in all aspects of shipping, handling, inspection, and testing to avoid alteration

of the Materials in any manner not agreed to herein To the extent possible, Materials should be

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 5 of 15

handled one at a time at each stage of the handling process to prevent errors in identifying,
handling, labeling, or packaging Materials. Standard precautions for handling biological materials
should be used when handling l\/laterials and their inner-most packaging Recognizing that each
explant procedure is within the purview and control of non-party medical practitioners and
hospitals, any departure front this Order by non-party practitioners and hospitals shall not
constitute spoliation of evidence by any of the Parties. Likewise, reasonable compliance With this
Order, or with another retrieval analysis protocol that is non-destructive and consistent With the
methods and practices accepted by those in the field of inspection and testing of orthopedic
devices, and with this Order, shall not constitute spoliation of evidence. The Parties will not object
to retrieval and analysis of Materials that is either reasonably consistent with thisOrder or another
retrieval analysis protocol that is non-destructive and consistent with methods and practices
accepted by those in the field of the inspection and testing of orthopedic devices and With this
Order.

The Parties agree that no Destructive Testing of any Materials shall be undertaken by any
Party until each Party and their selected consultants (whether testifying or non-testifying) have had
a full and fair opportunity to independently inspect the Mater`rals. Any Party who wishes to
undertake Destructive Testing of any kind must provide thirty (30) days advance written notice to
all counsel of record for the Plaintiff whose l\/laterials are at issue and to the Zimmer Defendants’
Counsel. The Party proposing the Destructive Testing will describe the nature, purpose, and
methodology of the proposed testing, as well as identify the individuals who will be conducting
the testing and the location, date, and time for the testing. The opposing Party has a right to object
to the proposed Destructive Testing in whole or in part, including but not limited to an objection

to the timing of the Destr'uctive Testing. lf the Parties cannot agree on the proposed Destructive

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 6 of 15

Testing, then the Parties agree to suspend any Destr'uctive Testing until an agreement can be
reached in writing or the issue can be addressed by the Court. If the Destructive Testing proceeds,
then the opposing Party has a right to attend in person with representatives and/or consultants of
the opposing Party’s selection, and to videotape the testing lf the Destructive Testing proceeds,
then the Parties shall both have a full and fair opportunity to independently examine the Materials
in their altered state. No Materials shall be disposed of»-by Destructive Testing or otherwise_
absent a separate written agreement by the Parties or a Court order.
3. Shipment of l\/Iaterials
Upon request by the opposing Party, any Party in possession of l\/laterials will document

the l\/laterials on a Chain of Custody form in the form attached hereto as Attachment B or in a

 

form substantially similar such that it provides sufficient information to track the transfer of
custody of the l\/laterials, and ship the Materials to the address of the opposing Party’s choosing
for its own analysis All costs and fees associated with the shipment of the Materials under this
protocol shall be borne by the Party initially in the possession of the Materials. Should the Party
initially in possession of the Materials request the return of the Materials, the Party who requested
the l\/laterials shall bear the costs and fees of returning them.
The Parties will follow the following protocol for the shipment and inspection of the

Materials:

a. Photograph all sides of the l\/laterials with a high-resolution camera

before packaging and shipping',
b. Package the Materials so that all surfaces are protected',

c. Send the Materials via a third-party carrier providing a traceable record;

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 7 of 15

d. Upon receipt of the l\/laterials, the receiving Party or its
consultantfdesignee will photograph all sides of the l\/.[aterials with a
high-resolution camera and document receipt of the l\/Iaterials on the
Chain of Custody Form;

e. No Destructive Testing affecting the condition of the Materials will
occur;

f`. Non-Destructive Testing and inspection of the l\/laterials may occur
pursuant to the terms and conditions set forth above;

g. Upon returning or shipping the Materials to additional Parties (e.g.,
experts or consultants) for inspection, the shipping and receiving Parties
will follow the same requirements in section a-»~f above.

G- N_G....WM

Nothing herein shall be construed to preclude a Party from challenging the method of
preservation of any Materials.

The Court DIRECTS the Clerk to file a copy of this order in MDL 2859, and it shall apply

to all cases that are or become a part of l\/IDL 2859 or are coordinated with MDL 2859.

APPRovEDth@ ""//K'day er warren ,20r9.

Hon. Paul A. Crotty
Judge of the United States District Court

Southern District of New York

 

 

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 8 of 15

ATTACHMENT A

VERY IMPORTANT_-REOUEST FOR PRESERVATION OF PATHOLOGY
MATERIALS ANI)IOR MEDICAL DEVICES FROM UPCOMING PROCEDURE

[Datej

Attn: Departments of Surgery and _Pa_thology
[Address of 'Retrieval/Explant Facility]

Re: [Case`Caption]
Dear Departments of Surgery and Pathology:

l represent the Plaintiff, [Plaintiff’s 'name], and_the attorneys copied below represent the
Zimmer Defendants in the above-referenced lawsuit There is no litigation pending against your
facility or the treating physician in this matter. l write to request the preservation of blood serum,
pathology materials, and/or medical devices (“l\/laterials”)__from [Plaintiff`s .name_]’s upcoming
procedure, scheduled for ldate] to be performed by Dr. [Retrieval/Explant Physicia.n].

lt is very important that any pathology and/or medical devices obtained during this
upcoming procedure be preserved for future analysis by the parties’ respective experts. The parties
request that you preserve the l\/laterial(s) obtained as follows:

Instructlons for Immediate Preservation of the Material(s):
l. Please preserve all retrieved or explanted l\/laterials.
2. Histology:

a. Please process any pathology or blood serum specimens according to your
usual practice (For example, preserve in formalin, place into a paraffin
block, and cut slides).

3. l\/ledical Devices:

a. With regard to retrieved or explanted medical devices,
sterilization/decontamination may be conducted via use of ethylene oxide,
Cidex®, or a minimum of l-hour soal< in lO% neutral buffered formalin
followed by a rinse with distilled water. lf these methods are not available
to you, please contact counsel at the contact information listed below.
Thereafter, please place the medical device in an appropriate leak-proof
container EXCEPT AS NOTED ABOVE, PLEASE DO NOT PLACE
'l`HE MEDICAL DEVlCE lN FORMALIN OR ANY OTHER
FIXATIVE AND DO NOT AUTOCLAVE COMPONENTS.

 

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 9 of 15

Instructions for Shipping:

Please complete the enclosed Chain of Custody form describing the Material(s). Please
forward it along with all of the Material(s) to:

{INSERT RECrPrENT]
Instruction for Reimbursement for Costs Incurred

For reimbursement of costs incurred in the collection, preservation, and shipping of the
l\/laterial(s), please submit an itemized invoice tot

[Counsel for Plaintiff’s contact information]

ln order to facilitate this request, enclosed please___f_i_nd a l-llPAA-compliant authorization
for the release of the l\/laterial(s), signed by [Plaintiff’s name].

Should you have any questions or concerns regarding this matter, please feel free to contact
lf you are not the appropriate recipient of this request, please notify and forward a copy of
this letter to the appropriate person or entity responsible for ensuring compliance with the terms
of this request at your earliest convenience Thank you very much for your assistance
Very truly yours,
[Counsel for Plaintiff]

Enclosures

cc; Zimmer Defendants’ Counsel

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 10 of 15

ATTACHMENT B
CHAIN OF CUSTODY FORM
Case/Cause No.:
ENTRY NO. l
RELEASING Party Information:

Person/Facility Name:

 

Person/Facility Address:

 

Description of Materials Being Released:
A. Name of patient/plaintiff from whom Materials were explanted:

B. Date of birth of patient:

 

C. General description of l\/laterial (including product/catalogue lD number if known and
number of components and/or fragments separated from components):

 

 

Full Name of Person Releasing Material:

 

Title:

 

Date Released: Time Released:

Released to:

 

l\/lanner in which Released (FedEx, etc.):

 

 

Tracking or Shipping No.:

Signature:

 

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 11 of 15

RECEIVING Party Information:

Person/Facility Name:

 

Per'son/Facility Address:

 

Description of Materials Being Received:
A. Name of patient/plaintiff from whom Materials were explanted:

B. Date of birth of patient:

 

C. General description of l\/laterial (including product/catalogue lD number if known and
number of components and/or fragments separated from components):

 

 

Full Name of Person Receiving l\/laterial:

 

Title:

 

Date Received: Time Received:

l\/laterial Received from:

 

Manner in which Received (FedEx, etc.):

 

Tracl<ing or Shipping No .:

 

Signature:

 

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 12 of 15

ENTRY NO. 2
RELEASING Party Information:

Person/Facility Name:

 

Person/Facility Address:

 

Dcscription of Materials Being Released:
A. Name of patient/plaintiff from whom Materials were explanted:

B. Date of birth of patient:

 

C. General description of l\/laterial (including product/catalogue ID number if known and
number of components and/or fragments separated from components):

 

 

Full Name of Person Releasing l\/laterial:

 

Title:

 

Date Released: Time Released:
Released to:

Manner in which Released (FedEx, etc.):

 

Tracking or Shipping No.:

 

Signature:

 

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 13 of 15

RECEIVING Party lnformation:

Person/Facility Name:

 

Person/Facility Address:

 

Description of Materials Being Received:
A. Name of patient/plaintiff from whom l\/laterials were explanted:

B. Date of birth of patient:

 

C. General description of Material (including product/catalogue lD number if known and
number of components and/or fragments separated from components):

 

 

Full Name of Person Receiving l\/laterial:

 

Titlei

 

Date Received: Time Received:

l\/laterial Received from:

 

l\/lanner in which Received (FedEx, etc.):

 

Traclting or Shipping No.:

 

Signature:

 

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 14 of 15

ATTACHMENT C

VERY IMPORTANT_-REQUEST FOR PRESERVATION OF PATHOLOGY
MATERIALS AND/()R MEDICAL DEVICES FROM PREVIOUS PROCEDURE

[Date]

Attn: ])epartments of Surgery and Pathology
[Address of Retrieval/Explant Facility]

Re: [Case Caption]
Dear Departments of Surgery and Pathology:

l represent the Plaintiff, {Plaintiff’s name], and the attorneys copied below_repre_s_ent the
Zimmer Defe_ndants in the above-referenced lawsuitl There is no litigation pending against your
facility or the treating physician in this matter. l write to request the preservation of blood serum,
pathology materials, and/or medical devices (“l\/laterials”) from [Plaintifl”s name]’s previous
procedure, which was performed by Dr. [Retrieval/Explant Physicianj on [date].

lt is very important that any pathology and/or medical devices obtained from this previous
procedure be preserved for future analysis by the parties’ respective experts lo the extent you
have not already done so, the parties request that you preserve the l\/laterial(s) obtained as follows:

Instructions for Immediate Preservation of the Material(s):
l. Please preserve all retrieved or explanted Materials.
2. llistology:

a. Please process any blood serum or pathology specimens according to your
usual practice (For example, preserve in formalin, place into a paraffin
block, and cut slides).

3. l\/ledical Devices:

a. With regard to retrieved or explanted medical devices,
sterilization/decontamination may be conducted via use of ethylene oxide,
Cidex®, or a minimum of l-hour soak in 10% neutral buffered formalin
followed by a rinse with distilled watcr. lf these methods are not available
to you, please contact counsel at the contact information listed below.
Thereafter, please place the medical device in an appropriate leak-proof
container. EXCEPT AS NOTED ABOVE, PLEASE DO NOT PLACE
THE MEDICAL DEVICE lN FORMALIN OR ANY OTHER
FIXATIVE AND DO NOT AUTOCLAVE COMPONENTS.

Case 1:19-cV-OO790-PAC Document 16 Filed 03/07/19 Page 15 of 15

4. lf the l\/laterials have already been preserved in a different manner, please keep
the Materials in the manner that they are currently preserved

Instructions for Shipping:

Please complete the enclosed Chain of Custody form describing the l\/laterial(s). Please
forward it along with all of the l\/laterial(s) to:

[lNSERT REClPlENT]
Instruction for Reimbursernent for Costs Incurred

For reimbursement of costs incurred in the collection, preservation, and shipping of the
l\/laterial(s), please submit an itemized invoice to:

resume for Prarntrrrs contact rnror~maren]

ln order to facilitate this request, enclosed please find a l~llPAA-compliant authorization
for the release of the Material(s), signed by {Plaintiff’s name].

Should you have any questions or concerns regarding this matter, please feel free to contact
me.

lf you are not the appropriate recipient of this request, please notify and forward a copy of
this letter to the appropriate person or entity responsible for ensuring compliance with the terms
of this request at your earliest convenience Thank you very much for your assistance
Very truly yours,
[Counsel for Plaintiff|

Enclosures

cc: Zr`mmer Defendanfs’ Counsel

